Citation Nr: 0521384	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for osteochondroma of the right humerus.

2.  Entitlement to an initial compensable evaluation for wart 
on the right fifth finger.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for fracture of the 
left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from June 1989 
to September 1989 and from November 1990 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board observes that the October 2004 supplemental 
statement of the case granted an initial compensable rating 
of 20 percent for service-connected osteochondroma of the 
right humerus, effective May 30, 1998.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of an 
initial 20 percent rating was not a full grant of the benefit 
sought on appeal, and since the veteran did not withdraw his 
claim of entitlement to a higher initial rating for service-
connected osteochondroma of the right humerus, the matter 
remains before the Board for appellate review.  

The Board observes that the veteran indicated on his 
substantive appeal (VA Form 9) that he desired a personal 
hearing before a Veterans Law Judge at the local VA office.  
However, in June 2003, the veteran withdrew his request for 
such a hearing.  See 38 C.F.R. § 20.704 (e) (2004).

The issues of entitlement to service connection for PTSD and 
fracture of the left ankle are remanded.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Osteochondroma of the right humerus is manifested by 
subjective complaints of fatigue, pain, numbness, tingling, 
and weakness of the right hand with objective evidence of 
damage to the terminal branches of the radial nerve, 
significant loss of coordination and fine motor skill, slight 
range of motion loss in the fingers, decreased grip, and 
decreased pinprick sensation of the lower arm between the 
wrist and the elbow. 

3.  Wart on the right fifth finger is manifested by a 
nonpainful, palpable, movable scar in the area of the 
proximal interphalangeal (PIP) joint that is attached to the 
tendon and limited the range of finger motion.  


CONCLUSIONS OF LAW

1.  The current manifestations of the veteran's 
osteochondroma of the right humerus  more closely approximate 
the criteria for a 40 percent rating than a 20 percent 
rating; therefore, an initial 40 percent rating is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8610-8612 (2004).

2.  The criteria for an initial compensable rating for wart 
on the right fifth finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in September 1998 and 
the RO's decision granting service connection for 
osteochondroma of the right humerus and wart on the right 
fifth finger and assigning initial noncompensable ratings was 
issued in June 1999, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in May 2003, the 
veteran's initial rating claims were readjudicated and a 
supplemental statement of the case was provided to the veteran 
in October 2004, such that he had the opportunity to respond 
to the RO's remedial VCAA notice prior to the appeal reaching 
the Board.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2003 letter advised the veteran 
that, to establish entitlement to an increased evaluation, 
the evidence must show an increase in severity of his current 
physical disability.  The veteran was further informed that 
such could be shown by medical evidence or other evidence 
showing that he had an increase in persistent or recurrent 
symptoms of his disability. 

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The May 2003 
letter informed the veteran that VA was responsible for 
obtaining any VA medical records or evidence from other 
government agencies that he identified and was relevant.  The 
veteran was also advised that VA would make reasonable 
efforts to obtain any medical records in which he provided 
the correct authorization forms as well as medical records, 
employment records, and records from other Federal agencies.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2003 letter informed the veteran that he may 
submit evidence showing that his service-connected 
disabilities have increased in severity, to include a 
statement from his doctor that contained physical and 
clinical findings as well as the results of any laboratory 
tests or X-rays, and the dates of examinations and tests.  He 
was also advised that he may submit statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  The veteran was also provided with VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
and the letter indicated that if the veteran provided the 
correct authorization forms, VA would attempt to obtain his 
private medical records.  Such letter also informed the 
veteran that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure as 
he was provided with the May 2003 letter, the June 1999 
rating decision, a July 2000 statement of the case, and an 
October 2004 supplemental statement of the case advising him 
of the evidence that was necessary to substantiate his 
claims.  Moreover, the veteran has not indicated that there 
are any relevant, outstanding records that are necessary to 
obtain.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran has also been afforded VA examinations 
for the purpose of adjudicating his initial rating claims.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


Background

The veteran had verified active duty from June 1989 to 
September 1989 and from November 1990 to May 1998 in the 
United States Army.  

A rating decision issued in June 1999 granted service 
connection for osteochondroma of the right humerus and wart 
on the right fifth finger, both evaluated as noncompensably 
disabling, effective May 30, 1998.  The veteran thereafter 
appealed with respect to the initially assigned disability 
evaluations.  In October 2004, the veteran was granted an 
increase, to 20 percent, for service-connected osteochondroma 
of the right humerus, effective May 30, 1998.  

An October 1998 VA examination reflects that the veteran was 
diagnosed with osteochondroma in 1991.  During his tour of 
duty in the Army in 1991, the veteran started to have pain in 
his right arm and had an excision biopsy.  Two years after 
surgery, the veteran started to have increased pain and 
decreased grip in the right hand.  As such, he had a second 
surgery performed in 1997 to remove the tumor from his right 
arm.  The veteran currently complained of decreased sensation 
of the top of the right forearm with decreases grip and 
strength in the right hand.  He indicated that the right hand 
fatigued quickly.  

The veteran also presented with a service-related incident 
regarding removal of a wart in April 1998 with liquid 
Nitrogen.  Apparently the nitrogen was used for a prolonged 
period of time for the anesthetic effect, which ended up 
causing severe freezing an skin damage to the veteran's right 
pinky finger.  The veteran had difficulty with flexion and 
range of motion with the pinky of his right hand.  

Upon physical examination, the veteran had an extensive scar 
over the right upper arm from previous surgery that appeared 
to be well healed.  Strength of the upper right extremity was 
4/5 and 5/5 for the upper left extremity.  The veteran also 
had skin over the right pinky with mildly diminished capacity 
for flexion that was limited to about 80 degrees.  X-rays of 
the right humerus revealed bony enlargement of the shaft of 
the humerus consistent with recurrent tumor formation.  An 
MRI of the right humerus showed no evidence of recurrent 
disease.  A bone scan showed two areas of abnormal increased 
uptake on the bone.  

The examiner's impression was osteochondroma of the right 
humerus that appeared to be recurrent on X-rays and decreased 
grip strength and sensation of the right upper extremity.

An April 1999 VA examination revealed related the injuries of 
his right arm and right pinky finger.  Physical examination 
of the right fifth digit revealed a palpable movable scar in 
the area of the PIP joint.  It was not painful to palpation, 
but was limiting in range of motion.  PIP joint motion was 
approximately 80 degrees with normal flexion and extension of 
the metacarpophalangeal (MP) and distal interphalangeal (DIP) 
joints.  Specifically, MP joint flexion was 90 degrees with 
zero degrees of extension.  DIP joint flexion was 70 degrees 
with zero degrees of extension.  There was a callus formation 
over the area of the scar tissue itself.

EMG of the right upper extremity was negative.  The 
examiner's impression was decreased range of motion of the 
right hand fifth digit secondary to cold exposure from liquid 
Nitroglycerin and a common wart removal over the area of the 
joint.  

A June 2002 EMG report, signed by Dr. M., indicated an 
impression that there appeared to be damage to the terminal 
branches of the radial nerve and the remainder of the 
examination was within normal limits.  

A July 2002 letter from L.B.J., MPT, indicates that she had 
been working with the veteran in physical therapy from June 
20, 2002, through July 11, 2002.  The focus had been on 
coordination and strength in his right hand.  The veteran 
showed significant loss of coordination and fine motor skill 
in his right hand, which affected his writing and the ability 
to use his hand for fine motor control.  The veteran showed 
slight range of motion loss in his fingers of his right hand 
and moderate strength loss in his fingers and thumb of his 
right hand.  The physical therapist indicated that such 
therapy had failed to change the veteran's motor control, but 
he was assigned home exercises.  The physical therapist 
indicated that the veteran would be limited with any writing 
tasks or anything that required fine motor control of his 
right hand.  

At the veteran's October 2002 VA examination, it was noted 
that he apparently had a wart on his right fifth little 
finger.  While in the military in 1998 he went to the medics 
to have it burned off and indicated that the medic 
inappropriately burned it off for approximately one minute 
with nitrogen.  The veteran stated that he developed a tender 
finger, scar tissue formed, and he lost lots of use of his 
finger.  He was right hand dominant and such involved his 
right fifth finger.  The veteran denied having any pain in 
the region at the time of the examination.  He had no other 
symptoms other than decreased range of motion.  

On range of motion testing of the fifth digit of the right 
hand, at the MP and PIP joints, the veteran had 90 degrees of 
flexion and zero degrees of extension.  At the DIP joint, he 
had 50 degrees of flexion and zero degrees of extension.  The 
veteran had full range of motion of the rest of his hand.  
There was a scar noted on the fifth digit that was non-
painful.  It was a movable scar and appeared to be attached 
to the tendon.  Such limited the veteran's range of motion at 
the time of examination.

Regarding his right arm, the veteran indicated that he had an 
osteochondroma on his right humerus.  He stated that such was 
surgically removed while he was in the military and after the 
surgery, he started having problems with numbness, tingling, 
and weakness of his right hand.  The veteran reported that 
the osteochondroma reformed and he again had surgery in 1997.  
He stated that after the second surgery, the weakness got 
worse and he continued to have numbness and tingling of his 
right forearm.  He had no infections.  The veteran indicated 
that such disability had been constant since that time.  He 
has undergone physical therapy without any improvement.  The 
veteran stated that repetitive type actions did cause pain in 
his wrist and elbow region, but rest helped somewhat.  

On range of motion testing, the veteran had full range of 
motion of his hand and wrist.  He, however, had decreased 
fine motor movements of his fingers and a decreased grip as 
compared to the left hand.  The veteran also had an obvious 
neuro deficit of the right upper extremity as well as 
decreased pinprick sensation of the right lower arm between 
the wrist and the elbow.  The examiner indicated that the 
veteran's claims file was reviewed and it was noted that the 
veteran had nerve damage per the EMG by Dr. M., who was a 
local neurologist in the community.

The examiner opined that the decreased fine motor movements 
of the right hand, which is the veteran's dominant hand, as 
determined by writing, as well as the decreased grip and 
decreased sensation of the right forearm, were all directly 
related to the surgeries he had for his osteochondroma.  

The examiner's impression was scar, which limited the motion 
of the right fifth digit, secondary to wart removal while in 
service, and, nerve damage to the right upper extremity, 
which was the dominant extremity, secondary to surgery for an 
osteochondroma.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected disabilities.  

A.	Osteochondroma of the Right Humerus

The veteran is service-connected for osteochondroma of the 
right humerus, evaluated as 20 percent disabling, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8610-8612, effective May 
30, 1998.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  See 38 C.F.R. § 4.27.  The Board observes that the 
veteran was initially rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The decision to switch the rating for 
the right arm disability from a scar code to a nerve code 
appears to have been entirely proper, given that the 
predominant manifestations of the disability are neurological 
in nature.  

The veteran contends that he has trouble with fine motor 
control of his right hand and can no longer write legibly.  
He also states that, due to nerve damage, he has lost feeling 
in part of his right arm and hand.  The veteran alleges that 
such are residual to the two surgeries he had in service for 
his osteochondroma of the right humerus and, as such, he is 
entitled to an initial rating in excess of 20 percent.

Diagnostic Code 8610 pertains to neuritis of the upper 
radicular group (fifth and sixth cervicals) and Diagnostic 
Code 8612 pertains to neuritis of the lower radicular group.  
38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at time 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

Regarding diseases of the peripheral nerves, the term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).  As indicated at the October 2002 VA 
examination, the veteran is right hand dominant and, as such, 
ratings applicable to the major side are for consideration.

Diagnostic Code 8610 pertains to neuritis of the upper 
radicular group (fifth and sixth cervicals).  Such is rated 
under Diagnostic Code 8510, which provides for a 20 percent 
rating for mild, incomplete paralysis of the major side.  A 
40 percent rating is warranted where there is moderate, 
incomplete paralysis of the major side.  A 50 percent rating 
is warranted where there is severe, incomplete paralysis of 
the major side.  

Diagnostic Code 8612 pertains to neuritis of the lower 
radicular group.  Such is rated under Diagnostic Code 8512, 
which provides for a 20 percent rating for mild, incomplete 
paralysis of the major side.  A 40 percent rating is 
warranted where there is moderate, incomplete paralysis of 
the major side.  A 50 percent rating is warranted where there 
is severe, incomplete paralysis of the major side.  

As 38 C.F.R. § 4.123 only allows for a maximum rating of 
severe, incomplete paralysis for neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at time 
excruciating, the Board has not considered the ratings 
pertinent to complete paralysis under Diagnostic Codes 8510 
and 8512.

The evidence of record reflects that the veteran's 
osteochondroma of the right humerus is manifested by 
subjective complaints of fatigue, pain, numbness, tingling, 
and weakness of the right hand with objective evidence of 
damage to the terminal branches of the radial nerve, 
significant loss of coordination and fine motor skill, slight 
range of motion loss in the fingers, decreased grip, and 
decreased pinprick sensation of the lower arm between the 
wrist and the elbow.  The veteran's physical therapist and 
the October 2002 VA examiner also indicated that his writing, 
as well as fine motor control of the right hand, was affected 
by the manifestations of his service-connected osteochondroma 
of the right humerus.  

As such, the Board finds that, in accordance with 38 C.F.R. 
§ 4.7, the veteran's disability picture more nearly 
approximates an initial 40 percent rating for moderate, 
incomplete paralysis under Diagnostic Code 8610-8612.  

B.	Wart on the Right Fifth Finger

The veteran is service-connected for wart on the right fifth 
finger, evaluated as noncompensably disabling, pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, effective May 30, 
1998.  The veteran contends that the resulting scar has 
limited the flexion of his little finger as well as limited 
the use of his right hand.  He also states that he has 
permanent scar tissue on his little finger.  Therefore, the 
veteran claims that he is entitled to an initial compensable 
rating for such disability.

38 C.F.R. § 4.118, Diagnostic Code Series 7800 pertains to 
skin disabilities.  During the pendency of this appeal, the 
schedular criteria for rating skin disabilities were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

The Board notes that the June 1999 rating decision on appeal 
and the July 2000 statement of the case were issued prior to 
the amendment of the regulations.  The RO advised the veteran 
of the changes, however, and reviewed his claim under the 
amended criteria in the October 2004 supplemental statement 
of the case.  As such, the veteran is not prejudiced by the 
Board's reference to and consideration of both sets of 
criteria in the adjudication of his claim herein.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

As extant prior to August 30, 2002, Diagnostic Code 7800, 
pertained to disfiguring scars of the head, face, or neck.  
Diagnostic Codes 7801 and 7802 pertain to scars resulting 
from third or second degree burns.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802 (2002).  A 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration under Diagnostic Code 7803.  
Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  

When evaluating the veteran's service-connected wart on the 
right fifth finger under the regulations pertinent to scars 
in effect prior to August 30, 2002, the Board finds that he 
is not entitled to an initial compensable rating.  As the 
veteran's scar is on his pinky finger and is not the result 
of third or second degree burns, Diagnostic Codes 7800, 7801, 
and 7802 (2002) are not for consideration.  Additionally, 
there is no evidence that the veteran's scar is poorly 
nourished with repeated ulceration or is tender and painful 
on objective examination.  As such, the veteran is not 
entitled to a compensable evaluation under Diagnostic Codes 
7803 or 7804 (2002).  

Effective August 30, 2002, Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Under Diagnostic 
Code 7801, scars, other than head, face, or neck, that are 
deep or cause limited motion in an area or areas exceeding 
six square inches (39 square centimeters) warrants a 10 
percent evaluation; in an area or areas exceeding 12 square 
inches (77 square centimeters) warrants a 20 percent 
evaluation; in an area or areas exceeding 72 square inches 
(465 square centimeters) warrants a 30 percent evaluation; 
and, in an area or areas exceeding 144 square inches (929 
square centimeters) warrants a 40 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2004).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2004).  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25of 
this part.  Id. at Note (1) (2004).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2) (2004).  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2004).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2004).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  

When evaluating the veteran's service-connected wart on the 
right fifth finger under the regulations pertinent to scars 
in effect as of August 30, 2002, the Board finds that he is 
not entitled to an initial compensable rating.  As the 
veteran's scar is on his pinky finger, Diagnostic Code 7800 
(2004) is not for consideration.  Additionally, as the 
veteran's scar does not exceed six square inches (39 square 
centimeters) or 144 square inches (929 square centimeters), 
he is not entitled to a compensable evaluation under 
Diagnostic Code 7801 or 7802, respectively.  There is also no 
evidence that the veteran's scar on his right fifth finger is 
unstable and superficial as defined by Diagnostic Code 7803, 
or that such is painful on examination.  As such, the veteran 
is not entitled to a 10 percent rating under Diagnostic Code 
7803 or 7804.  

Under both sets of regulations, Diagnostic Code 7805, under 
which the veteran is currently evaluated, provides that scars 
are to be rated on limitation of function of the affected 
part.  The evidence of record reflects that the veteran's 
wart on the fifth finger is manifested by a nonpainful, 
palpable, movable scar in the area of the PIP joint that is 
attached to the tendon and limited the range of finger 
motion.  The October 2002 VA examiner specifically found that 
the veteran had no symptoms other than decreased range of 
motion.  

Note (1) to 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, in relevant part, provides that, for digits II, III, 
IV, and V (the index, long, ring, and little fingers, 
respectively), the MP joint has a range of zero to 90 degrees 
of flexion, the PIP joint has a range of zero to 100 degrees 
of flexion, and the DIP joint has a range of zero to 70 or 80 
degrees of flexion.  Diagnostic Code 5230 provides that any 
limitation of motion of the major little finger warrants a 
noncompensable evaluation.  At the veteran's April 1999 VA 
examination, his PIP joint was limited to approximately 80 
degrees of flexion.  The MP and DIP joints were noted to have 
normal range of motion with 90 and 70 degrees of flexion, 
respectively, and zero degrees of extension.  At the October 
2002 VA examination, the MP and PIP joints had 90 degrees of 
flexion and zero degrees of extension.  The DIP joint had 50 
degrees of flexion and zero degrees of extension.  While the 
veteran's VA examinations reflect limited motion of his right 
fifth finger, Diagnostic Code 5230 does not provide for a 
compensable evaluation for such limitation.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected wart of 
the right fifth finger as a review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  
Specifically, the October 2002 VA examiner found that the 
veteran had no other symptoms other than decreased range of 
motion and, as indicated previously, the regulations do not 
provide for a compensable rating for limitation of motion of 
the little finger.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
compensable rating for service-connected wart on the right 
fifth finger, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

C.	Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  There is 
no evidence that the veteran's collective disabilities or 
each individual disability has rendered him unable to secure 
or follow a substantially gainful occupation.  As such, the 
medical evidence shows that any objective manifestations of 
the veteran's disabilities are exactly those contemplated by 
the schedular criteria.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An initial 40 percent rating for osteochondroma of the right 
humerus, and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An initial compensable evaluation for wart on the right fifth 
finger is denied.


REMAND

?	The issue of entitlement to service connection for PTSD 
is remanded to verify the veteran's claimed in-service 
stressors and complete any additionally indicated 
development following such verification.  
?	The issue of entitlement to service connection for left 
ankle is remanded to obtain a VA examination and 
opinion. 

The veteran claims that, as a result of experiencing 
traumatic in-service events, he currently suffers from PTSD.  
He also contends that he injured his left ankle in service 
and has continued to symptoms as a result of such injury.  
Therefore, he contends that service connection is warranted 
for such disabilities.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, he states that he spent three years as 
an investigator for the Fort Carson CID (Criminal 
Investigation Department) office and saw many unfortunate 
things there, as well as when he served in Haiti and Korea.  
The veteran claims that suicides, rapes, and autopsies replay 
in his head.  The veteran described having pulled 400 dead 
people out of the mud while he was in Haiti.  During his CID 
work, he claims to have seen the aftermath of rapes, 
molestation, and suicide.  The veteran's service medical 
records reflect that he sought treatment for suicidal 
ideation in January 1998 and his February 1998 separation 
examination reflects reported treatment for depression and 
mood swings. 

At his October 1998 VA psychiatric examination, the examiner 
diagnosed PTSD and stated that he met the full criteria for 
PTSD, in accordance with the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  The examiner related that the 
veteran's PTSD extended partly from his experiences in Haiti, 
but more so from his experiences while working at CID and, as 
such, his PTSD symptoms were directly related to both of 
these experiences.  

While there is a diagnosis of PTSD of record, as well as an 
opinion relating such diagnosis to the veteran's military 
experiences, the veteran's reported stressors have not been 
verified.  As such, additional development is necessary.  
While on remand, the veteran should provide specific 
instances of his claimed traumatic experiences while serving 
in Haiti, Korea, and CID and, thereafter, verification 
information should be obtained.  If the veteran's alleged 
stressor(s) is verified, he should be afforded a VA 
psychiatric examination for the purpose of determining 
whether he has PTSD related to a verified in-service 
stressor.  

Also relevant to the veteran's claim of entitlement to 
service connection for PTSD, it appears that there are 
outstanding, relevant records.  At his February 1998 
separation examination, the veteran reported being treated 
for depression at "CMHS" at Fort Irwin.  The clinical 
evaluation noted that the veteran had an 
adjustment/personality disorder and was being followed by 
"CMH" and psychiatry.  Such relevant records are not 
contained in the claims file and therefore a remand is 
necessary to obtain them.

Pertinent to the veteran's claimed left ankle disorder, as 
the explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim of entitlement to 
service connection for a left ankle disorder must be remanded 
for another VA examination.

The Board initially observes that, while the veteran stated 
that he was seeking service connection for a left ankle 
fracture, his claim must be liberally construed so as to 
consider whether he is entitled to service connection for any 
left ankle disorder.  The veteran's service medical records 
reflect that, in July 1993, the veteran complained of sharp 
pains in his left knee and left heel since June 1993.  In 
February 1996, it was noted that the veteran had injured his 
foot two days previously by hitting it against concrete while 
swimming.  The assessment was fracture of left foot and 
subluxation.  An orthopedic consultation notes that X-rays 
revealed a chip fracture at the base proximate to phalanx of 
the left second toe and the base of distal phalanx.  Such X-
ray report is contained in the veteran's service medical 
records.  In February 1998, he again complained of left ankle 
pain for the prior five years and was assessed with calcaneal 
bursitis.  At the veteran's February 1998 examination, upon 
clinical evaluation, the veteran complained of a painful left 
ankle, but had full range of motion.  In the summary of 
defects, it was recorded that he had left Achilles tendonitis 
and was non-steroid anti-inflammatory drugs for the pain.   

At the veteran's October 1998 VA examination, status-post 
fracture of the left ankle with ongoing pain was diagnosed 
and at his April 1999 VA examination, the diagnosis was 
decreased range of motion of the left ankle.  Such VA 
examinations failed to offer an opinion as to the 
relationship between any current left ankle disorder and the 
veteran's military service.  Therefore, a remand is necessary 
to obtain a new examination with an opinion.  

Accordingly, this case is REMANDED for the following:

1.  Regarding his claim of entitlement to 
service connection for PTSD, the veteran 
should be sent a letter requesting that 
he provide specific information pertinent 
to his claimed in-service stressors 
involving his experiences in Haiti, 
Korea, and with the CID.  The veteran 
should be advised to be as specific as 
possible, to include providing relevant 
names, dates, places, and descriptions of 
stressful events. 

2.  Appropriate steps should be taken to 
obtain records from "CMH" or "CMHS" 
and psychiatry at Fort Irwin detailing 
the veteran's treatment for depression 
and/or an adjustment/personality 
disorder.  A negative response for any 
records that cannot be obtained should be 
associated with the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
records obtained should be associated 
with the file.

3.  Thereafter, appropriate steps should 
be taken to verify the veteran's claimed 
in-service stressors.  Such may include, 
if necessary, obtaining the veteran's 
service personnel records and/or 
requesting verification information from 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or 
any other appropriate source.  

4.  Following the above, a specific 
determination as to whether the veteran's 
claimed stressor(s) is sufficiently 
verified should be made.  All credibility 
issues related to this matter should be 
addressed at that time.

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The corroborated 
stressor(s) must be specified and the 
examiner is instructed that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the DSM-IV diagnostic criteria to support 
a diagnosis of PTSD have been satisfied.  
The examiner should determine whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, identify the verified 
stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should also indicate whether 
any other acquired psychiatric disorder 
found to be present is related to 
service.  The examiner should include 
review of the claims file, to include the 
veteran's service medical records, in 
offering the above requested diagnostic 
and etiologic conclusions and note that 
the file was available for review.  The 
rationale for all opinions should be 
provided.  

6.  Pertinent to the veteran's claim of 
entitlement to service connection for a 
left ankle disorder, he should be 
scheduled for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
claimed left ankle disability.  The 
examiner must review the entire claims 
folder.  Such tests as the examining 
physician deems necessary, to include X-
rays, should be performed.  

The examiner is requested to confirm or 
refute whether the veteran had a fracture 
of his left ankle.  The examiner should 
also clearly state all diagnoses for any 
present left ankle disorders.  

The examiner is further requested to 
provide an opinion as to whether it is 
"likely", "unlikely", or "at least as 
likely as not" that each currently 
diagnosed left ankle disability, to 
include any fracture, is causally related 
to left ankle problems noted during the 
veteran's active service.  All opinions 
expressed should be accompanied by 
supporting rationale.  

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


